DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendments and remarks filed on March 2, 2021 and April 7, 2021. 
Claims 62-65, 72, 75-76, and 80 have been amended. 
Claims 66-67, 69-71, and 81 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed March 2, 2021, with respect to Claims 62-66, 68, 69-71, and 77-80 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has amended claims 62, 72, and 80 to include the subject matter indicated as allowable in the Final rejection mailed on December 15, 2020. Applicant has canceled claims 66-67, 69-71, and 81.
Applicant’s arguments, see Pg. 7, filed March 2, 2021, with respect to claims 62, 64, and 81 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has corrected the minor informalities in the claims. 
Applicant’s arguments, see Pg. 7, filed March 2, 2021, with respect to claim 64have been fully considered and are persuasive.  The 112(b) rejection of the claim has been withdrawn. Applicant has corrected the lack of antecedence in the claim. 
Allowable Subject Matter
Claims 62-65, 68, and 72-80 are allowable.

The closest prior arts are Bianconi (U.S. 2013/0170612), Kantor (U.S. 2011/0142199) and Virta (U.S. 6,466,641).
Regarding claim 62:
Bianconi discloses an X-ray imaging unit for medical imaging, the X-ray imaging unit comprising: 
a column (Fig. 2a, #23); 
an upper shelf (Fig. 2a, #24) coupled to the column (Fig. 2a, #23);
a rotating part (Fig. 2a, #26) rotatably coupled to the upper shelf (Fig. 2a, #24) and having a rotation axis (Fig. 2b, rotating part #205 rotates shelf #26) with respect to the upper shelf (Fig. 2a, #24), the rotating part movable to at least a first imaging position (Fig. 2a-2b, rotating part has two different positions) and a second imaging position (Fig. 2a-2b, rotating part has two different positions), the rotating part comprising a first X-ray source (Fig. 2a, #27) and an X-ray imaging detector unit (Fig. 2a, #28), the first X-ray source (Fig. 2a, #27) and the X-ray imaging detector unit (Fig. 2a, #28) configured to provide an image by means of at least a rotational movement of the rotating part ([0035], source and detector are rotated during imaging); 
a second x-ray source (Fig. 2a, #207); and
a first patient positioning means (Fig, 2a, 25) for panoramic and computed tomographic imaging, the first patient positioning means (Fig. 2a, 25) defining a first patient position of a patient (Fig. 2a, 25 defines a position for imaging) to be imaged;
the rotating part (Fig. 2a, #26) is moved between a first imaging position (Fig. 2a-2b, rotating part has two different positions), wherein the rotating part is configured to provide the 
wherein the rotating part (Fig. 2a, 26) is positioned by at least the movement of the upper shelf over the first patient positioning means to provide at least one of a Panoramic image ( [0035], source and detector are rotated during panoramic imaging) and a computed tomography image ( [0035], source and detector are rotated during CBCT imaging).
Kantor teaches an upper shelf (Fig. 1, 50) coupled to the column (Fig. 1, #15) through a joint configured to enable a pivot movement of the upper shelf with respect to the column (Fig. 1, joint where 50 and 30 meet and pivots shelf 50 in direction A2);
wherein the upper shelf (Fig. 1, #50) is configured to enable the rotation axis (Fig 1, A4) to move with respect to the upper shelf (Fig. 1, #50) by means of a linear movement (Fig. 1, A3),
wherein the rotating part (Fig. 1, 30) is positioned by at least the pivot movement of the upper shelf over the first patient positioning means (Fig. 1, pivot A2).
Virta teaches the rotating part (Fig. 20, #15) is moved by at least the pivot movement (Fig. 20, rotating part 15 is pivoted) between a first imaging position and a second imaging position (Fig. 20, rotating part 15 is moved from a first position to a second position),
a second patient positioning means (Fig. 20, 27) for Cephalometric imaging, the second patient positioning means defining a second patient position of the patient to be imaged (Fig. 20, #27 cephalometric positioning structure).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 63-65, 68, and 77-79 are allowable by virtue of their dependency. 
Regarding claim 72:
Bianconi discloses an X-ray imaging unit for medical imaging, the X-ray imaging unit comprising: 
a column (Fig. 2a, #23); 
an upper shelf (Fig. 2a, #24) coupled to the column (Fig. 2a, #23);
a rotating part (Fig. 2a, #26) rotatably coupled to the upper shelf (Fig. 2a, #24) and having a rotation axis (Fig. 2b, rotating part #205 rotates shelf #26) with respect to the upper shelf (Fig. 2a, #24), the rotating part comprising a first X-ray source (Fig. 2a, #27) and an X-ray imaging detector unit (Fig. 2a, #28), the first X-ray source (Fig. 2a, #27) and the X-ray imaging detector unit (Fig. 2a, #28) configured to provide an image by means of at least a rotational movement of the rotating part ([0035], source and detector are rotated during imaging); 
a second x-ray source (Fig. 2a, #207);
the rotating part is moved by at least the movement between a first imaging position  (Fig. 2a-2b, rotating part has two different positions), wherein the rotating part is configured to provide the image between the first X-ray source (Fig. 2a, 27) and the X-ray imaging detector (Fig. 2a, #28), and a second imaging position  (Fig. 2a-2b, rotating part has two different 
a second arm (Fig. 2A, #201) configured to attach the second X-ray source (Fig. 2A, #207) to the column.
Kantor teaches an upper shelf (Fig. 1, 50) coupled to the column (Fig. 1, #15) through a joint configured to enable a pivot movement of the upper shelf with respect to the column (Fig. 1, joint where 50 and 30 meet and pivots shelf 50 in direction A2);
wherein the upper shelf (Fig. 1, #50) is configured to enable the rotation axis (Fig 1, A4) to move with respect to the upper shelf (Fig. 1, #50) by means of a linear movement (Fig. 1, A3).
Virta teaches the rotating part (Fig. 20, #15) is moved by at least the pivot movement (Fig. 20, rotating part 15 is pivoted) between a first imaging position and a second imaging position (Fig. 20, rotating part 15 is moved from a first position to a second position),
a first arm (Fig. 11, 27) configured to attach a cephalometric head (Fig. 11, structure connected to arm 27) to the column, comprising a cephalometric patient support (Fig. 11, structure connected to arm 27) configured to support the patient to be imaged at a second patient imaging position.
However, Bianconi, Kantor, and Virta fail to disclose wherein the second imaging position of the rotating part is in alignment with the second patient position.

Regarding claim 80:
Bianconi discloses a method for controlling an X-ray imaging unit comprising a column, an upper shelf coupled to the column through a pivoting joint for enabling a pivot movement of the upper shelf with respect to the column, and a rotating part rotatably coupled to the upper shelf and having a rotation axis with respect to the upper shelf, the rotating part comprising a first X-ray source and an X-ray imaging detector unit, and a second X-ray source the method comprising: 
positioning the rotating part (Fig. 2a-2b, rotating part 26) with respect to the column (Fig. 2a-2b, 24) to position the rotating part in either a first imaging position (Fig. 2a-2b, rotating part 27 located in two different positions) wherein the rotating part is configured to provide imaging between the first X-ray source (Fig. 2a-2b, 27) and the X-ray imaging detector (Fig. 2a-2b, 28) and a second patient imaging position wherein the rotating part is configured to provide imaging between the second X-ray source and the X-ray imaging detector;
acquiring a plurality of images by means of at least a rotational movement of the rotating part ( [0035], source and detector are rotated during CBCT or panoramic imaging) at either of the first imaging position or the second imaging position ( [0035], source and detector are rotated during CBCT or panoramic imaging),
wherein when a patient is positioned at a first patient position in alignment with the first imaging position, operating the first X-ray source (Fig. 2a, #27) and the detector (Fig. 2a, #28) together to acquire the plurality of images that include panoramic images ([0035], source and 
Virta teaches positioning the rotating part (Fig. 1, 50) with at least the pivot movement (Fig. 20, rotating part moved between two positions) of the upper shelf (Fig. 20, 15) at either of the first imaging position and the second imaging position (Fig. 20, rotating part moved two different positions).
However, Bianconi and Virta fail to disclose wherein when the patient is positioned at a second patient position in alignment with the second imaging position, operating the second X-ray source and the detector to acquire the plurality of images that include cephalometric images.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884            

/DANI FOX/Primary Examiner, Art Unit 2884